DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-10 are presented for examination and found to be allowable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “system-on-chip unit, transmission control unit, transceiver unit, rectifier and filter unit and pressure and key detection unit” in claims 1, 2, 5, 6, 9; “transceiver unit” in claims 3; “transmission control unit, transceiver unit, rectifier and filter unit and pressure and key detection unit” in claims 4, 9; and a “transceiver unit, rectifier and filter unit and pressure and key detection unit” in claims 7; “system-on-chip unit, transceiver unit, rectifier and filter unit and pressure and key detection unit” in claim 8 and “system-on-chip unit, transmission control unit, and pressure and key detection unit” in claim 10 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Independent claims 1 and 5 are allowed and dependent claims 2-4 and 6-10 are also allowed based on their dependence from an allowable independent claims.

The following is an examiner’s statement of reasons for allowance:
                The most notable prior art of record namely, Kremin et al U.S. Patent Application Publication No 2013/0105361; Fukuzaki United States Patent No. 5,792,997; Murakami et al United States Patent No. 4,956,526; Islamkulov et al U.S. Patent Application Publication No. 2013/0082936; Yamada U.S. Patent No. 9,964,395;  Eguchi U.S. Patent No. 10,296,113; Hara et al. U.S. Patent No. 11,079,863; Palay et al. U.S. Patent No. 7,868,873 and other cited art by the examiner. The prior art of record does not appear too fairly suggest either alone or in combination, as a whole, the features of independent claims 1 and 5 (i.e. the circuit as best shown in Figure 2), “  a digital electromagnetic stylus, comprising a system-on-chip unit, a transmission control unit and a transceiver unit that are connected in sequence, a first rectifier and filter unit and a second rectifier and filter unit that are connected in parallel between the system-on-chip unit and the transceiver unit, and a pressure and key detection unit connected to the system-on-chip unit; wherein the transceiver unit is configured to receive an electromagnetic signal transmitted by a digitizer tablet, and convert the electromagnetic signal into a corresponding electrical signal and output the electrical signal to the first rectifier and filter unit and the second rectifier and filter unit; and generate a resonance in response to a frequency of the electromagnetic signal approaching a resonance frequency thereof, and transmit a resonance signal to the digitizer tablet, such that the digitizer tablet acquires touch information of the electromagnetic stylus; the first rectifier and filter unit is configured to shape and filter the electrical signal output by the transceiver unit, and output the shaped and filtered electrical signal to the system-on-chip unit to supply power to the system-on- chip unit; the second rectifier and filter unit is configured to shape and filter the electrical signal output by the transceiver unit, and output the shaped and filtered electrical signal to the system-on-chip unit to wake up the system-on-chip unit; the pressure and key detection unit is configured to detect stylus tip pressure data and a key state of the digital electromagnetic stylus; and the system-on-chip unit is configured to control, based on a detection result of the pressure and key detection unit, a time length within which the transmission control unit is disabled, and hence control an energy intensity of the resonance signal transmitted by the transceiver unit to the digitizer tablet. It is therefore respectfully submitted the claims are allowed over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                08/11/2022